DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
 
Status of the Application
In the amendment dated 3 May 2021, the following has occurred: Claims 1, 8, 15, 25, 27-29, 31-32, and 36 have been amended; Claims 24, 30, and 35 have been canceled; Claims 2-7, 9-14, and 16-20 were canceled in a prior response.
Claims 1, 8, 15, 21-23, 25-29, 31-34 and 36-37 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, 21-23, 25-29, 31-34 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claimed element to “determine compliance with the care plan based on the comparison and a cost associated with the care plan,” lacks sufficient disclosure in the specification.  Applicant’s remarks point to paragraphs [0047], [0057], and [0231].  None of these paragraphs describe how to determine compliance based on a cost associated with the care plan, as claimed.  The closest paragraph, paragraph [0231], describes provider actions checking the cost of the plan so that the provider may choose something that will not be a significant hurdle for compliance when selecting a treatment.  The specification fails to describe how to determine compliance based upon a cost.  Compliance, used throughout the specification, is described in the context of patient actions
Claims 8 and 15 recite the same, or similar, limitations as claim 1 and are rejected for the same reasons.  
Dependent claims 21-23, 25-29, 31-34 and 36-37 incorporate the deficiencies of their respective independent claims and are rejected for the same reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 15, 21-23, 25-29, 31-34 and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 21-23, and 25-26), manufacture (claims 8, 27-29, and 31-32), and process (claims 15, 33-34, and 36-37) which recite steps of processing clinical data for a patient with respect to a goal, receiving a patient-specific goal as an achievable goal, evaluating the ingested clinical data, determine if the ingested clinical data satisfies an existing rule applicable to the ingested clinical data and the patient-specific goal for the patient, if it is determined that the ingested clinical data satisfies an existing rule, apply the existing rule to the ingested clinical data, if it is determined that the ingested clinical data does not satisfy an existing rule, generate a new rule based on the ingested clinical data and the patient-specific goal, applying the existing rule or the new rule to the ingested clinical data to generate an action or suggestion for the patient which is 
These steps of evaluating patient data with respect to rules and generating an action or suggestion, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the rule engine and processor language, processing clinical data for a patient with respect to a goal and evaluating ingested clinical data in the context of this claim encompasses a mental process of the user thinking about how to analyze the collected data.  Similarly, the limitation of determining if the ingested clinical data satisfies a rule applicable to the clinical data and goal for the patient, and applying the rule or generating a new rule based upon determination of whether the existing rule was met, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the rule engine and processor language, generating an action or suggestion for the patient which is applicable to a care plan for the patient to achieve the goal in the context of this claim encompasses a mental process of the user thinking about an action or suggestion which is applicable to a care plan for the patient to achieve the goal.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
These steps of evaluating patient data with respect to rules and generating an action or suggestion regarding medical treatment, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, this amounts to a method to organize what a human would do in a care plan to achieve the goal.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 21-23, 25-29, 31-34 and 36-37, reciting particular aspects of how rules may be managed in the context of compliance and clinical care may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of rules engine, rules repository, and processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0051], [0074], [0082], [0083], [0166]-[0168], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of ingested clinical data amounts to mere data gathering, recitation of receiving a patient-specific goal amounts to mere data gathering, recitation of 
generally link the abstract idea to a particular technological environment or field of use (such as rules engine, rules repository, and processor, field of use of managing a clinical goal for a patient, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 21-23, 25-29, 31-34 and 36-37, additional limitations which amount to invoking computers as a tool to perform the abstract idea and additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of commercially available components, see applicant’s specification [0166]-[0168]; determining and evaluating a rule, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing information in a repository, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing information in a repository, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, 15, 21, 22, 25, 27, 28, 31, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (Pub. No. 2013/0262155) in view of Moturu et al (Pub. No. 2016/0140320).
Regarding claim 1, Hinkamp discloses a system comprising:
a server-based (See [0007], [0028]) rule engine including a particularly programmed processor to process ingested clinical data for a patient with respect to a goal (See [0028], [0062], [0072], [0112]) the server-based rule engine adapted to:
receive a patient-specific goal as an achievable goal (See [0042], [0102], [0109], [0116]);
evaluate the ingested clinical data (See [0028], [0062], [0072], [0112]);
determine if the ingested clinical data satisfies an existing rule applicable to the clinical data and goal for the patient (See [0028], [0062], [0072], [0112]), 
if it is determined that the ingested clinical data satisfies an existing rule, apply the rule to the clinical data (See [0108], thresholds are initially set to normalized parameters, then thresholds are adjusted, [0112], thresholds are initially set by population average standards, but are adjusted in response to personal characteristics of the user and clinical evidence, also see [0072], [0111]);
if it is determined that the ingested clinical data does not satisfy an existing rule, generate, by the server-based (See [0007], [0028]) rule engine , a new rule based on the ingested clinical data and the patient-specific goal (See ; and
generate at least one of an action or a suggestion for the patient based on applying the existing rule or the new rule to the ingested clinical data (See [0028], [0057] [0060], [0062], [0072], [0109], [0112]), the at least one of an action or a suggestion applicable to a care plan for the patient to achieve the goal (See [0028], [0057], [0060], [0062], [0072], [0109], [0112]); 
monitor the ingested clinical data (See [0062], [0108], [0116], [0122]);
compare monitored clinical data to elements of the care plan related to the patient-specific goal (See [0062], [0108], [0112], [0116], [0122], compliance with recommendations regarding healthy lifestyle goal); and 
determine compliance with the care plan based on the comparison (See [0062], [0108], [0112], [0116], [0122], compliance with recommendations regarding healthy lifestyle goal); and
a rule repository, accessible to the server-based rule engine (See [0007], [0028], [0108], [0109]), for storing rules and associated information related to the care plan for the patient (See [0040], [0041], [0060], [0108]). 
Hinkamp does not describe determining compliance based on a cost associated with the care plan, as claimed.  However, Moturu teaches:
determine compliance with the care plan based on the comparison and a cost associated with the care plan (See [0070], comparison of completed therapy ; and
Moturu teaches an approach to providing therapy which includes management of cost of a therapy with the motivation of ensuring therapy stays within cost constraints of a planned therapy maximum cost (See Moturu, [0070]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to therapy management of Hinkamp, in accordance with the teaching of Moturu, in order to ensure therapy stays within cost constraints of a planned therapy maximum cost (See Moturu, [0070]), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results. 	It is noted by Examiner that the limitation to determine compliance with the care plan based on a cost associated with the care plan is interpreted as best understood by the plain meaning of the claim language.  Consideration of the cost of a therapy within the context of a maximum cost which may be reached is understood to meet the plain language meaning of the claimed feature.  As noted in the written description rejection above, Applicant’s specification fails to describe how to determine compliance based on a cost associated with the care plan, as claimed.  The closest paragraph, paragraph [0231], describes provider actions checking the cost of the plan so that the provider may choose something that will not be a significant hurdle for compliance when selecting a treatment.  The specification fails to describe how to determine compliance based upon a cost.  Compliance, used throughout the specification, is described in the context of patient actions whether a patient is adhering to a treatment plan or meeting plan goals.  
 	While not relied upon, it is noted that Garms et al (Pub. No. 2012/0179482) teaches consideration of cost in determining treatment in a very similar manner to what is described by applicant’s specification.  As this is not understood to be determining compliance with a care plan based on a cost associated with a care plan, the claims are rejected in view of the Moturu reference as cited above.
Regarding claims 8 and 15, Hinkamp in view of Moturu teaches the limitations of claim 1.  Claims 8 and 15 recite the same, or similar, limitations as claim 1.  The only differences are that claims 8 and 15 are directed to a computer readable medium performing the same steps as performed by the system of claim 1 and a computer-implemented method performing the same steps as performed by the system of claim 1.  Hinkamp additionally discloses use of a software application to implement the method (See at least [0074]).  Accordingly, claims 8 and 15 are rejected for the same reasons articulated above with respect to claim 1. 
Regarding claims 21, 27, and 33, Hinkamp in view of Moturu teaches the limitations of claims 1, 8, and 15, respectively.  Hinkamp further discloses:
wherein the new rule is further based on information from the rule repository (See [0108], thresholds are adjusted, [0112], thresholds are adjusted in response to personal characteristics of the user and clinical evidence from the healthcare system, also see [0072], [0111]).
Regarding claims 22 and 28
wherein the patient-specific goal is determined by the patient as the achievable goal (See [0042], [0102], patient can set their own user-defined goals in the application, [0109], [0116]).
Regarding claims 25, 31, and 36, Hinkamp in view of Moturu teaches the limitations of claims 1, 8, and 15, respectively.  Hinkamp further discloses:
update the care plan based on the determination of compliance (See [0062], [0108], [0116], [0122], compliance with recommendations regarding healthy lifestyle goal).
It is noted that the claims do not describe particularly what is required regarding updating the care plan.  Updating, as claimed, does not require the care plan to require any different steps compared to the care plan prior to updating.  Recording compliance information regarding the care plan is understood to meet the claim language.  
Claims 23, 29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (Pub. No. 2013/0262155) in view of Moturu et al (Pub. No. 2016/0140320) and in further view of O’Reilly et al (Pub. No. 2014/0004492).
Regarding claims 23, 29, and 34, Hinkamp in view of Moturu teaches the limitations of claims 1, 8, and 15, respectively.  Hinkamp discloses comparison of patient data with goals, as cited above.  Hinkamp does not disclose use of a second goal that is more achievable, as claimed.  However, O’Reilly teaches:
compare patient data to a reference data point to set a second patient-specific goal that is a more achievable goal for the patient than the achievable goal (See [0151], transforms imposing long-term goals into smaller, more achievable goals, adapts goals based on prior performance, [0152]);
generate, by the server-based rule engine, a second new rule based on the ingested clinical data and the second patient-specific goal (See [0151], transforms imposing long-term goals into smaller, more achievable goals, adapts goals based on prior performance, [0152]); and
generate a second action or second suggestion for the patient based on applying the second new rule to the ingested data (See [0151], transforms imposing long-term goals into smaller, more achievable goals, adapts goals based on prior performance, [0152]).
O’Reilly teaches an approach to prompt behavior change which includes management of larger goals including transforming larger goals into smaller, more achievable goals with the motivation of providing manageable and encouraging goal-setting (See O’Reilly, [0151]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Hinkamp/Moturu so as to have included management of larger goals including transforming larger goals into smaller, more achievable goals, in accordance with the teaching of O’Reilly, in order to provide manageable and encouraging goal-setting (See O’Reilly, [0151]), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.	
Claims 26, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (Pub. No. 2013/0262155) in view of Moturu et al (Pub. No. 2016/0140320) and in further view of Peterson (Pub. No. 2006/0205564).
Regarding claims 26, 32, and 37, Hinkamp in view of Moturu teaches the limitations of claims 25, 31, and 36, respectively.  Hinkamp discloses recording compliance, as cited above.  Hinkamp does not disclose outputting an indication of success, as claimed.  However, Peterson teaches:
transmit, to a computing device, an output comprising an indication of success associated with the determined compliance (See [0073], [0076], [0077], [0087]).
Peterson teaches an approach to lifestyle management which includes outputting compliance information with the motivation of providing a quick snapshot of results and to gauge to what extent an individual is complying with the plan targets (See Peterson, [0087]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Hinkamp/Moturu so as to have included outputting compliance information, in accordance with the teaching of Peterson, in order to provide a quick snapshot of results and to gauge to what extent an individual is complying with the plan targets (See Peterson, [0087]), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.	

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive. 
Regarding 101, applicant notes on page 9 that a proper rejection under 101 
Regarding 101, step 1, applicant’s amendments have overcome the prior rejection.
Regarding 101, step 2A, prong one, applicant argues that the amended claims cannot be reasonably performed in the mind.  Examiner respectfully notes that the broadest reasonable interpretation of the claim language does not require any particular amount of data.  In contrast, the claim language would be met with a very small volume of data against simple rule schemes.  There is no controlling description of the terminology in the specification which would change that conclusion. 	It is further noted by the examiner that the claimed steps of evaluating patient data with respect to rules and generating an action or suggestion regarding medical treatment, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, this amounts to a method to organize what a human would do in a care plan to achieve the goal.  Consideration of a judicial exception as a method of organizing human activity does not have the same consideration of whether the claims can, as a practical matter, be performed within the human mind.
Regarding 101, step 2A, prong two, applicant argues that the amended limitation of determining how likely a patient will comply, or is complying, with a care 
Regarding 101, step 2B, applicant argues that the argued steps of monitoring ingested data and comparing the monitored clinical data to elements of a care plan, and determining compliance with the care plan based on the comparison and a cost are not generic computer functions.  Applicant elaborates requesting a reasoned explanation supported by evidence.  As with the argument regarding step 2A, prong two, above, examiner respectfully notes that these are elements which are understood to be addressed as part of the elements considered in step 2A, prong one.  Performance of this type of analysis is understood to amount to instructions to apply the exception with generic computer components (also see applicant’s specification [0051], [0074], [0082], [0083], [0166]-[0168]).  Furthermore, as noted above, performance of such steps by a computer, per se, are understood to amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of commercially available components, see applicant’s specification [0166]-[0168]; determining and evaluating a rule, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing information in a repository, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing information in a repository, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Regarding 103, applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the argued feature is pertaining to cost is rejected in view of a newly cited reference.
Applicant does not separately argue features of the dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Garms et al (Pub. No. 2012/0179482) teaches consideration of cost in determining treatment in a very similar manner to what is described by applicant’s specification.  As this is not understood to be determining compliance with a care plan based on a cost associated with a care plan, the claims are rejected in view of the Moturu reference as cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626